Citation Nr: 1748619	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-21 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ankle disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1987 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board remanded this issue in May 2015 and April 2016 for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a January 2017supplemental statement of the case (SSOC).  The issue is now again before the Board.  


FINDING OF FACT

The Veteran does not have a current disability of the right ankle that manifested during, or as a result of, active military service, nor does he have a current disability of the right ankle that was caused by, or aggravated by, a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the Board's May 2015 and April 2016 Remands.  See Stegall, 11 Vet. App. 268, 271 (1998).  

II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

While the Veteran's service treatment records show that the Veteran received treatment for a right ankle sprain, the record does not reflect that this injury resulted in a chronic right ankle disability.  During his October 1987 entrance examination, the Veteran stated that he was in good health.  In addition, the examiner noted that the Veteran's lower extremities were normal.  A September 1988 in-service treatment note reflects that the Veteran injured his right ankle while playing basketball.  The examiner noted moderate swelling to the lateral side and pain on contact or movement on medial side.  X-rays revealed lateral swelling but no bone abnormality.  On the next day during a follow-up examination, the examiner noted that there was no dislocation and assessed the injury as a right ankle sprain.  In October 1988, during a subsequent follow-up evaluation of the right ankle sprain, the Veteran stated that he sprained his right ankle while playing basketball.  The Veteran further stated that he was doing well.  

The Veteran's 1988 ankle sprain appears to have resolved as subsequent service treatment records contain no further evidence of injury to the right ankle or complaints of symptomatology associated with the right ankle.  On the contrary, the Veteran's May 1991 release from active duty examination report, an evaluation of the lower extremities was deemed to be normal.  Furthermore, the Veteran stated that he was in good health and did not report any right ankle symptomatology.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the right ankle at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the right ankle, or chronic symptomatology, within one year of his separation from active duty.  On VA examination in May 2010, the Veteran reported that he was first seen for his right ankle injury right after discharge; however, when the examiner asked why there was no record of any visits related to the right ankle, the Veteran stated that he was "forgetful" and did not know when he was first seen for his right ankle injury.  He also did not know when the swelling began.  The examiner noted that no prior X-rays had been done on the Veteran's right ankle, post-service.  During the May 2010 examination, X-rays were taken of the right ankle and revealed no fracture or dislocation of the ankle mortise.  The talar dome was intact.  There was mild soft tissue swelling about the lateral malleolus without associated fracture.  No gross degenerative changes.  Based on the findings on examination, the examiner concluded soft tissue swelling about the lateral malleolus.  

In an October 2014 VA treatment note, the Veteran reported experiencing pain to the right ankle since service.  The examiner noted mild swelling of right ankle, and pain laterally with pain over peroneal tendons.  The examiner also noted mildly positive anterior drawer, minimal pain subtalar joint, pulses equal and strength normal, and no pain contralateral ankle.  The examiner provided a diagnosis of chronic right ankle lateral ligament instability.  

On VA examination in September 2015, the examiner provided a diagnosis of residuals of right ankle sprain and mild osteoarthritis of the ankle.  Inconsistent with the statements provided in the service treatment records, the Veteran reported that he injured his right ankle during a night field mission.  The examiner noted that X-rays confirmed a right ankle injury; however, the examiner opined that it was less likely than not that the right ankle injury was incurred in or caused by the claimed in-service injury, event or illness.  

In October 2016, a VA addendum opinion was issued to provide a rationale for the September 2015 VA opinion.  The Veteran's claims file was reviewed.  The examiner noted that the Veteran's right ankle injury was not a joint problem, as demonstrated by the post-service medical records.  The examiner further noted that the first X-rays taken of the right ankle in 2010, nearly 20 years after the Veteran's separation from active service, reveal that the Veteran's right ankle was normal and much better than expected for his age.  The examiner also addressed the October 2014 VA treatment note, which reflected the Veteran's complaints of right ankle pain since service.  The examiner noted that the medical evidence does not show that the Veteran was seen for his right ankle injury until many years after service.  The examiner also noted that it is unlikely that the Veteran would not have complained about right ankle pain when he was being seen for other conditions.  Thus, based on the foregoing, the examiner concluded that the Veteran's right ankle disability was not related to service.  

The Board acknowledges that the Veteran contends that his right ankle pain began in service and has continued on and off since then.  While the Veteran is competent to report symptoms and in-service events, the Board unfortunately cannot find the Veteran credible in his assertions that he has had right ankle pain since service.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds the Veteran's assertions that his right ankle pain began in service and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  As noted above, the Veteran has reported two different events that caused the onset of pain in his right ankle.  In September 1988 and October 1988, the service treatment records show that the Veteran reported suffering a right ankle sprain while playing basketball.  However, on a separate occasion, as noted in the September 2015 VA examination, the Veteran reported that he injured his right ankle during a night field mission in 1988.  Further, during the October 2014 hearing, the Veteran testified that he injured his right ankle when he stepped in a hole during a field exercise in 1988.  The Board notes that the service treatment records are devoid of the Veteran being treated for any injury associated with a night field mission or a field exercise in 1988.  

Although the Veteran complained of almost constant right ankle pain as a result of an in-service event, the medical records show that the Veteran did not actually know when he was first seen for his right ankle injury post-service.  He also did not know when the swelling began.  The normal clinical findings contain in the Veteran's May 1991 separation examination weight heavily against a finding that the Veteran developed a chronic right ankle disability as a result of his documented in service ankle sprain.  

Furthermore, the first time X-rays were taken of the right ankle post-service was in 2010, nearly 20 years after his separation from service.  Moreover, treating providers consistently found that his right ankle injury was not causally related to an in-service event, as there were no complaints of right ankle pain until many years after the Veteran's separation from service.  

Thus, the foregoing inconsistencies and direct contradictions in the record weigh against the Veteran's credibility as to the assertion of onset during and continuity of symptoms since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

It is important to point out that the Board does not find that the Veteran's lay statements of the onset and etiology of his right ankle pain lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record discussed above.  

Finally, to the extent that the Veteran himself asserts that he suffers from a service-related right ankle disability, such assertions do not provide persuasive support for the claim.  While the Board does not doubt the sincerity of the Veteran's beliefs, he simply is not competent to establish either the diagnosis or etiology of the claimed disability on the basis of his own lay assertions.  

Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the diagnosis and etiology of a complex disability as an ankle condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana, 24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore of no probative value in this case.  

In sum, the most competent and probative medical evidence shows that the Veteran's right ankle disability did not manifest in service or within the one-year presumptive period, and the most probative evidence fails to link it to the Veteran's service.  Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for right ankle disability is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


